Citation Nr: 0335135	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  99-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to June 
1946 and died in December 1997.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Regional 
Office (RO) that denied the appellant's claim for DIC under 
the provisions of 38 U.S.C.A. § 1318.  The Board observes 
that a temporary stay on the adjudication of claims based on 
entitlement under 38 U.S.C.A. § 1318 has been lifted, except 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003); Board of Veterans' Appeals 
Chairman's Memorandum No. 01-03-09 (April 8, 2003).

By decision dated in April 2003, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in December 1997 of lung cancer.

2.  At the time of the veteran's, service connection was in 
effect for complete paralysis of the lower radicular group of 
the right (major) hand, evaluated as 70 percent disabling; 
amputation of the right index finger with metacarpal 
resection, evaluated as 30 percent disabling; residuals of a 
shell fragment wound of Muscle Group VIII of the right 
forearm, evaluated as 10 percent disabling; residuals of a 
shell fragment wound of the medial surface of the lower third 
of the left forearm, Muscle Group VIII, evaluated as 10 
percent disabling; residuals of a shell fragment wound of the 
left hip and buttock, Muscle Group XVI, evaluated as 10 
percent disabling; residuals of a shell fragment wound of the 
left chest, anterior axial line, Muscle Group XXI, evaluated 
as 10 percent disabling; and for a scar of the right chest, 
donor site skin graft, evaluated as noncompensable.  The 
combined schedular evaluation was 90 percent, effective from 
October 30, 1992.  A total rating based on individual 
unemployability due to service-connected disability had also 
been assigned, effective from October 30, 1992.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  

Factual background

The Board notes that a rating decision dated in October 1947 
reduced the 100 percent evaluation that had been in effect 
since the veteran's discharge from service for his service-
connected disabilities to an 80 percent rating, effective 
August 1947.  

The veteran's next claim for an increased rating was received 
on October 30, 1992.  He filed a claim for a total rating 
based on individual unemployability due to service-connected 
disability in November 1993.

The veteran died in December 1997 of lung cancer.  At the 
time of his death, service connection was in effect for 
complete paralysis of the lower radicular group of the right 
(major) hand, evaluated as 70 percent disabling; amputation 
of the right index finger with metacarpal resection, 
evaluated as 30 percent disabling; residuals of a shell 
fragment wound of the right forearm, Muscle Group VIII, 
evaluated as 10 percent disabling; residuals of a shell 
fragment wound of the medial surface of the lower third of 
the left forearm, Muscle Group VIII, evaluated as 10 percent 
disabling; residuals of a shell fragment wound of the left 
hip and buttock, Muscle Group XVI, evaluated as 10 percent 
disabling; residuals of a shell fragment wound of the left 
chest, anterior axial line, Muscle Group XXI, evaluated as 10 
percent disabling; and for a scar of the right chest, donor 
site skin graft, evaluated as noncompensable.  The combined 
schedular evaluation was 90 percent, effective from October 
30, 1992.  A total rating based on individual unemployability 
due to service-connected disability had also been assigned, 
effective from October 30, 1992.

Analysis 

Under the provisions of 38 U.S.C.A. § 1318, dependency and 
indemnity compensation is awarded, although the veteran's 
death was not due to a service-connected disability, if death 
was not the result of the veteran's willful misconduct, and 
at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that (1) was continuously rated totally disabling 
for at least the 10 years immediately preceding death, or (2) 
was continuously rated totally disabling since separation 
from service for a period of not less than 5 years 
immediately preceding death, or (3) was rated totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a)(2).

The interpretation of the law with regard to the phrase 
"entitled to receive" cited above has undergone recent 
change.  In Green v. Brown, 10 Vet. App. 111, 119 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
contended that the would-have-been-entitled-to-receive 
language meant that dependency and indemnity compensation was 
payable if a total disability rating could have been assigned 
ten years before the veteran's death.  That is, dependency 
and indemnity compensation was payable if the evidence, ten 
years prior to the veteran's death, warranted a total 
disability rating even though a claim had not been filed.  
Under Green, and Wingo v. West, 11 Vet. App. 307, 312 (1998), 
VA was required to evaluate the evidence of record, including 
that constructively of record, see Bell v. Derwinski, 2 Vet.  
App. 611 (1992), to determine whether, hypothetically, a 
total disability rating could have been assigned then.

After examining the intent of Congress in amending section 
1318 to include the entitled-to-receive language, VA amended 
38 C.F.R. § 3.22 to preclude the hypothetical total 
disability rating created by Green and Wingo.  See 65 Fed.  
Reg. 3388 (Jan. 21, 2000).  The amendment provides as 
follows:

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 

(1) VA was paying the compensation to the veteran's 
dependents; 

(2) VA was withholding the compensation under authority of 38 
U.S.C. § 5314 to offset an indebtedness of the veteran; 

(3) The veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of service connection, disability evaluation, or effective 
date; 

(4) The veteran had not waived retired or retirement pay in 
order to receive compensation; 

(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); 

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.22(b) (2003).  

This amendment has been validated, by the United States Court 
of Appeals for the Federal Circuit, as a reasonable 
interpretation of the entitled-to-receive language of 38 
U.S.C.A. § 1318(b).  Nat'l Org. of Veterans' Advocates v.  
Sec'y of Veterans Affairs, 314 F.3d 1373 (2003).

In this case, the veteran's service-connected disabilities 
were rated totally disabling from separation from service 
until a rating decision in October 1947 which reduced his 
combined service-connected disability evaluation to 80 
percent, effective from August 1947.  The 80 percent rating 
was thereafter increased to 90 percent, effective from 
October 30, 1992, by a rating decision in May 1994.  A total 
disability rating for compensation purposes based on 
individual unemployability was also awarded, effective from 
October 30, 1992.  The 90 percent combined service-connected 
schedular rating, and the total disability rating for 
compensation purposes based on individual unemployability, 
were continued until the veteran's death in December 1997.  
As such the veteran did not have a total service-connected 
disability rating for the ten years immediately preceding his 
death.  It is also undisputed that the veteran's service-
connected disabilities had not been continuously rated 100 
percent disabling since separation from service, albeit for 
at least 5 years immediately preceding his death.  As noted 
above, the veteran was discharged from service in June 1946.  
Additionally, the record does not reflect that the veteran 
was a former prisoner of war.

There has been no finding of clear and unmistakable error in 
a rating decision made during the veteran's lifetime, such 
that he would have been entitled at the time of his death to 
receive compensation for (1) service-connected disability 
that was continuously rated totally disabling by a schedular 
or unemployability rating for a period of at least ten years 
immediately preceding death, or (2) for service-connected 
disability continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than five years immediately preceding death.  
Similarly, the record does not establish that the veteran's 
service connected disabilities were rated totally disabling 
by VA during the 10 years immediately preceding his death, 
and that the veteran was not receiving such compensation 
because he was in receipt of military retirement pay in lieu 
of total disability compensation pay, or because the VA was 
withholding payment of total disability compensation, or 
because VA was paying compensation to the veteran's 
dependents.

There is no indication in the record that the veteran sought 
an increased rating from the time of the unappealed October 
1947 final rating decision and his claim received in October 
1992.  See 38 U.S.C.A. § 7105 (West 2002).  There has been no 
allegation of clear and unmistakable error in the October 
1947 or May 1994 rating decisions which did not rate the 
service-connected disabilities as totally disabling.  As none 
of the exceptions listed in the amended regulation is 
applicable, DIC is not warranted under the provisions of 38 
U.S.C.A. § 1318.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  

The Board acknowledges that the amendment to 38 C.F.R. § 
3.22, interpreting the entitled-to-receive language of 38 
U.S.C.A. § 1318(b), was adopted during the course of this 
appeal.  This potentially raises the issue of what version 
applies.  It is significant to point out, however, that 38 
U.S.C.A. § 1318, has not changed.  Rather, the interpretation 
by the United States Court of Appeals for Veterans Claims has 
been rendered void by the amendment to 38 C.F.R. § 3.22, and 
the approval of that amendment by the Court of Appeals for 
the Federal Circuit.  Simply put, Congress never authorized 
VA to establish entitlement to DIC on a "hypothetical basis."


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



